Citation Nr: 0216885	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, claimed due to herbicide exposure, or as secondary 
to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the back, right hand and leg.

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

(The issue of entitlement to service connection for a lower 
gastrointestinal tract disorder, claimed as due to herbicide 
exposure or as secondary to service connected PTSD, will be 
the subject of a later decision)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from October 1997 and September 1998 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office in Detroit Michigan (the RO).  

Procedural history

The veteran had active service from December 1966 to 
September 1968.

The RO received the veteran's claim for service connection 
for the above stated disabilities in February 1997.  The 
veteran was granted service connection for PTSD in an 
October 1997 rating decision and was awarded a 10 percent 
disability rating.  The RO denied service connection for a 
chronic skin disorder and residuals of shell fragment wounds 
to the back, right hand and legs.  The veteran disagreed 
with the October 1997 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in February 
1998.  

In a September 1998 rating decision, the RO denied service 
connection for ulcerative colitis, claimed as secondary to 
service-connected PTSD.  The veteran disagreed with the 
September 1998 rating decision and perfected his appeal with 
the timely submission of a VA Form 9 in March 1999.

In a November 1999 RO rating decision, the veteran's 
disability rating for PTSD was increased to 30 percent; in a 
January 2001 RO rating decision, the disability rating was 
again increased to 50 percent.  The veteran continued to 
express his disagreement with those ratings.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated]. 

In connection with his appeal the veteran testified at a 
videoconference hearing in September 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e).  A transcript of the 
hearing is associated with the veteran's VA claims file.

The Board has determined that additional medical expertise 
is needed to render an equitable decision on the issue of 
entitlement to service connection for a lower 
gastrointestinal tract disorder, claimed due to herbicide 
exposure or as secondary to service connected PTSD.  
Accordingly, the Board has requested a medical opinion from 
the Veterans Health Administration (VHA), in accordance with 
authority granted by 38 C.F.R. § 20.901(a).  When the 
opinion is received, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) [to be codified at 38 
C.F.R. § 20.903].  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The evidence shows that the veteran engaged in combat. 

2.  The veteran does not have a disability consistent with 
herbicide exposure, that is listed under 38 C.F.R. § 
3.309(e).

3.  Competent medical evidence does not reveal that the 
veteran's claimed skin disorder is causally related to an 
incident of his military service or to any service-connected 
disability.

4.  Competent medical evidence does not reveal that the 
veteran's claimed residuals of shrapnel wounds to the back, 
right hand and legs are causally related to an incident of 
his military service.

5.  For the period prior to January 18, 1999, the veteran's 
PTSD is manifested by moderate to serious social and 
industrial impairment.

6.  For the period beginning January 18, 1999, the veteran's 
PTSD is manifested by serious to major social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in active military 
service, as a result of herbicide exposure, or secondarily 
as a result of his service connected PTSD.  38 U.S.C.A. §§ 
1110, 1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).

2.   Residuals of shrapnel wounds to the back, right hand 
and legs were not incurred in active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §  3.303 
(2001).

3.  Effective from May 16, 1996 to January 18, 1999, the 
criteria for a 50 percent disability rating for PTSD have 
been met.  Effective January 18, 1999, the criteria for an 
70 percent disability rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a claimed chronic skin disorder and for claimed residuals of 
shrapnel wounds to the back, right hand and legs.  He is 
also seeking entitlement to an increased disability rating 
for his service-connected PTSD.   As noted in the 
Introduction, the veteran's claim of entitlement to service 
connection for a gastrointestinal disability will be the 
subject of additional evidentiary development and a future 
Board decision. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then separately 
address the service connection claims and the increased 
rating claim, discussing the pertinent law and regulations 
and their application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of these issues have proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's service connection 
claims by finding that they were not well grounded.  The 
VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. (2000) (per curiam), in which the Court 
held that VA could not assist in the development of a claim 
that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), The Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the January 2001 supplemental 
statement of the case (SSOC), the RO denied service 
connection for the claimed disabilities based on the 
substantive merits of the claims.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  [A letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA.]

The January 2001 SSOC included a section which specifically 
notified the veteran of the requirements of the VCAA 
including the responsibility of the veteran for submitting 
evidence and the responsibility of the RO to assist the 
veteran in obtaining evidence.  The veteran was notified 
that the RO would obtain service medical records or other 
relevant records pertaining to military service, maintained 
by the government, records of relevant medical treatment or 
examination at VA facilities or at VA expense, and any other 
relevant records held by a government agency.  The veteran 
was also notified that the RO would assist in obtaining 
private treatment records identified by him.

The October 1997 rating decision and the January 1998 
statement of the case (SOC) informed the veteran of the 
reasons for denial of his claims, including specifically 
that the service records were negative for treatment of 
colon problems and shell fragment wounds to the right hand 
and back, and that the current evidence did not show that he 
had one of the diseases associated with herbicide exposure.  
The veteran was provided a complete list of diseases 
associated with herbicide exposure.  He was also provided a 
listing of the schedular criteria used to evaluate his PTSD 
and the RO's reasoning for the amount awarded.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in the December 1997 notice of disagreement, 
the veteran identified treatment records from Saginaw VA 
Hospital since 1990, as well as records from Dr. A in 
Owosso, Michigan, dating back to 1968.  The RO obtained the 
veteran's service medical records and outpatient treatment 
reports.  In a letter accompanying the January 1998 SOC, the 
RO requested that the veteran submit records from Dr. A, or 
complete a release form so that the RO could obtain this 
evidence for him.  In April 2000, the RO again notified the 
veteran that he must submit a release form for the RO to 
obtain evidence from Dr. A.  He was also notified of the 
time limit to submit the requested information.  The records 
from Dr. A. were requested and obtained in May 2000.  The 
veteran identified records from Dr. E.C. in March 1998 and a 
statement was obtained from him in March 1998.  The RO 
requested the veteran's Social Security Administration 
records in September 2001.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  

The veteran was afforded VA examinations in June 1997, July 
1997 and August 1997.  The veteran stated in the February 
1998 VA Form 9 that the medical aspects of his disabilities 
were not thoroughly examined by VA examiners.  The veteran 
did not allege any specific defect in the examinations, only 
that they were not thorough.  In any event, the veteran was 
accorded additional examinations in June 1998 and August 
2000.  The Board finds that together, these examination 
reports reflect a familiarity with and discussion of the 
veteran's clinical history, his present complaints, and his 
current condition.  Further, the examiners made findings 
that were pertinent to the questions presented and to the 
rating criteria.  

The Board can find nothing to indicate that the examinations 
were cursory or that the examiners did not give adequate 
attention to the veteran's complaints.  That the examiner's 
findings do not support the veteran's complaints is not a 
reason to find the examination inadequate.  Moreover, as a 
person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board rejects the veteran's contention and the implied 
request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty 
to assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a videoconference 
hearing before the undersigned Board Member in August 2002, 
the transcript of which is of record.  The veteran has also 
submitted written statements and his representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Service Connection Issues

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. 1110 (West Supp. 2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2001); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the 
aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 
448.

Service connection - herbicide exposure 

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2001); See also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type 2) to the list 
of presumptive diseases as due to herbicide exposure).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41-442-449 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Combat veterans

In the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of 
such incurrence or aggravation.  Every reasonable doubt 
shall be resolved in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements 
in cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not 
to link the claimed disorder etiologically to the current 
disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that 
disability and those service events.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).


1.  Entitlement to service connection for a chronic skin 
disorder, claimed as due to herbicide exposure or as 
secondary to service-connected PTSD.

The veteran contends that he has a skin disorder that is 
attributable to possible Dioxin or Agent Orange exposure 
during service.  In the alternative, he contends that his 
skin disability is a result of his service-connected PTSD.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a skin disorder was neither incurred in 
service nor as a result of the veteran's service-connected 
PTSD.

As an initial matter, the Board observes that it is unclear 
whether the veteran in fact has a chronic skin disability.  
The veteran testified during his August 2002 hearing that he 
has had symptoms of a skin disorder, including a rash, which 
occurs every two to three months, ever since he left the 
service.  There are of record various recent findings 
related to skin problems.  In April 1996, the veteran was 
treated for tinea cruris and in June 1997, he was diagnosed 
with tinea manum.  A diagnosis rendered in March 1999 was 
acute contact dermatitis and secondary cellulitis due to 
excoriation and induced infection.  In March 1999, the 
veteran was treated for a rash due to an antibiotic 
reaction, and in March 2000, the veteran was again treated 
for dermatitis.  At no time has an examiner diagnosed or 
suggested the existence of any chronic disease or 
disability.  Rather, the evidence suggests several and 
varied acute skin infections.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].    The Board therefore believes that in the absence 
of an identified chronic skin disability, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Hickson element (1) has accordingly not been 
satisfied.

However, because there is arguably some doubt concerning the 
presence of a chronic skin disability, the Board will 
alternatively assume for the sake of argument that a current 
skin disability in fact exists.  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Accordingly, 
the Board will address Hickson elements (2) and (3), in-
service incurence and medical nexus. The Board will first 
address the veteran's contention that his claimed skin 
disorder resulted from exposure to herbicides while in 
service.

Since the veteran served in Vietnam, exposure to herbicides 
in service is presumed.  However, the disorders granted 
presumptive service connection under 38 C.F.R. § 3.309(e) 
for herbicide exposure are specified with precision.  There 
is currently of record no diagnosis of any of the 
disabilities specified at 38 C.F.R. § 3.309(e).  Therefore, 
the veteran is not entitled to presumptive service 
connection for skin disease due to herbicide exposure.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, at 1043-1044.  Thus, the Board must consider 
whether the veteran is entitled to service connection for a 
skin disorder under the regular criteria for service 
connection.

Even assuming that a chronic skin disability currently 
exists, there is nothing in the evidentiary record to 
support or suggest that such disability was incurred in 
service.  The service medical records show no reference to a 
skin disorder or complaint of skin problems in service, and 
the post-service medical records do not show evidence of 
treatment for skin complaints until 1996, more than 25 years 
after discharge.  

However, because the record reflects that the veteran served 
in the infantry in the Republic of Vietnam, during which 
time he was awarded a Combat Infantryman Badge and the 
Bronze Star Medal, the Board finds that he is a combat 
veteran within the meaning of 38 U.S.C.A. § 1154(b).  
Applicable law therefore mandates that his proffered account 
of any combat-related injuries must be accepted unless 
inconsistent with the circumstances, conditions, or 
hardships of service, or unless the Board finds by clear and 
convincing evidence that a particular combat-claimed event 
did not occur. 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 
Vet. App. 128, 146 (1997).

Since the veteran's allegations of exposure to herbicides 
while on patrol in Vietnam are consistent with the 
circumstances and conditions of service at that time, and 
because there is no clear and convincing evidence of record 
indicating that such exposure did not occur, the Board finds 
that the veteran's proffered account of exposure to 
herbicides during service must be accepted as fact in this 
case.  

However, as noted above, the presumption of 38 U.S.C.A. § 
1154(b) only relates to the question of service incurrence, 
it does not relate to Hickson element (3), the question of 
whether there is a relationship between the in-service event 
and the current disability.  

Therefore, the sole remaining matter in dispute is whether 
any current skin disorder is related to exposure to 
herbicides during service.  After reviewing the record, and 
for reasons expressed below, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.

The Board can identify no competent medical evidence in the 
record that would tend to link or relate any incident of 
service, including herbicide exposure, to a current skin 
disorder.  The only evidence that attempts to establish such 
a connection is the veteran's own testimony.  However, it is 
now well established that although he is competent to report 
on his symptoms, as a lay person without medical training 
the veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu at 
494-5.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection of a 
skin disorder on a direct basis.  

The veteran has further asserted that his skin disorder was 
incurred as a proximate result of his service connected 
PTSD.  However, there is no competent medical evidence of 
record to support this contention.  Thee is of record a 
February 1998 letter from E.N.C., M.D., which relates the 
veteran's ulcerative colitis to his service-connected PTSD 
and resulting depression; however, this opinion does not 
discuss a skin disorder or attempt to establish any such 
relationship.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  And, as stated above, the veteran 
is not competent to relate his complaints and symptoms to a 
particular diagnosis or specific etiology.  See Espiritu at 
494-5.  

In short, Hickson element (3) has not been met as to any of 
the theories advanced by the veteran.  The Board therefore 
finds that a preponderance of the evidence is against a 
showing that any claimed skin disorder resulted directly 
from a disease or injury incurred in active service, as a 
result of exposure to herbicides, or on a secondary basis as 
a result of a service-connected disability.  The veteran's 
claim of entitlement to service connection for a skin 
disorder will accordingly be denied.

2.  Entitlement to service connection for residuals of 
shrapnel wounds to the back, right hand and legs.

The veteran contends that he suffered shrapnel wounds to the 
back, right hand and legs during service and that he 
currently suffers residual disability from those injuries.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that residuals of shrapnel wounds to the back, right 
hand and legs were not incurred in service.

In regard to the first required element for service 
connection, a current disability, a July 1997 VA examination 
showed a surgical scar at the right wrist about 1/2 inch 
long and skin deep, and some deformity of the index finger.  
The diagnosis was status post surgery to the right hand and 
scar to the right wrist.  This is arguably sufficient 
evidence to find that Hickson element (1) has been satisfied 
with respect to the veteran's right hand.  

There is currently no evidence of record of any current 
residuals of shrapnel injuries to the veteran's his back or 
legs.  As stated above, in order to be considered for 
service connection, a claimant must first have a disability.  
In the absence of an identified disability of the legs and 
back, service connection may not be granted.  See Brammer, 
supra.  Therefore, with respect to the veteran's back and 
legs, Hickson element (1) is not satisfied.

With respect to Hickson element (2), in-service incurrence, 
the veteran's service medical records are utterly silent 
concerning any right hand or wrist injury.  Moreover, the 
Board has been somewhat hampered in its inquiry by what 
appears to be conflicting statements made by the veteran 
with respect to his right hand.  During the August 2002 
hearing, the veteran stated that he suffered a shrapnel 
wound right hand during service.  However, during the July 
1997 VA examination, he claimed that he injured his right 
hand diving into a bunk and as a result, his index and 
middle fingers now feel numb and in August 1997, he reported 
an injury to his hand sustained while playing basketball.  
The Board notes that the veteran is not entitled to a 
presumption of in-service incurrence for a non-combat 
incurred injury.    

Because the veteran is deemed to be a veteran of combat, he 
is presumed to have been struck by shrapnel in the right 
hand, satisfying element Hickson element (2).  However, this 
in itself does not establish service connection.  See 
Libertine, supra.  Because there are potential causes for 
the scar, other than the claimed combat injury, which may 
not be entitled to the combat presumption, it cannot be 
presumed that the scar is associated with the veteran's 
combat injury.  The presumption under 38 U.S.C.A. § 1154(b) 
only relates to the question of in-service incurrence; it 
does not relate to the question of whether there is a 
relationship between the in-service event and the current 
disability.  Therefore, the record must contain evidence to 
satisfy Hickson element (3).  

Upon review of the record, the Board can find no competent 
medical evidence that relates the scar on the veteran's 
right wrist or right index finger deformity to a shrapnel 
injury in service.  Indeed, during the 1997 July 1997 VA 
examination, the examiner related the veteran's right hand 
symptomatology to surgery, not to a shrapnel injury.  The 
primary evidence in support of the veteran's claim comes 
from his own contentions.  As stated above, the veteran is 
not competent to relate his complaints and symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 
supra.  

As element (1) has not been shown as to the veteran's back 
and legs, and as element (3) has not been shown as to his 
right hand, the Board finds that a preponderance of the 
evidence is against a the veteran's claim of entitlement to 
residuals of shrapnel wounds to the back, right hand and 
legs.  Benefit sought on appeal is accordingly denied.


3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently rated 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  His representative has suggested that a 100 percent 
rating is appropriate.  See the transcript of the August 
2002 hearing transcript, page 2.

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2001).

Specific schedular criteria

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  Effective November 7, 1996, 
before the veteran's claim was filed in February 1997, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard 
to rating mental disorders, including PTSD.  See 61 Fed. 
Reg. 52695 (Oct. 8, 1996). Since the veteran's initial claim 
for benefits based on PTSD was not filed until after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).
[The Board observes in this connection that the RO has 
granted the veteran service connection for PTSD effective 
from May 16, 1996; no reason was given, and the Board cannot 
identify a claim filed on that date.]

The VA Schedule for Rating Disabilities reads in pertinent 
part as follows:

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e. g., largely incoherent or mute).  A GAF score of 1 to 10 
is assigned when the person is in persistent danger of 
severely hurting self or others (recurrent violence) or 
there is persistent inability to maintain minimal personal 
hygiene or serious suicidal acts with clear expectation of 
death.  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].

Analysis

Preliminary matter 

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran 
has been diagnosed with substance abuse.  Governing 
regulations preclude compensation for alcohol abuse and 
related disabilities.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301; see also 
VAOPGPREC 2-97 (January 16, 1997). Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   

The Board notes that the most recent evaluation in August 
2000 showed the veteran's alcohol dependence to be in 
remission.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 and attributed it all to the 
effects of PTSD.  For this reason, the Board will presume 
that all psychiatric symptoms are attributable to the 
veteran's service connected PTSD.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's PTSD is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9411 [PTSD] (2001).  The Board notes 
that Diagnostic Code 9411 pertains specifically to PTSD, and 
with the exception of eating disorders, all mental 
disorders, including PTSD are rated under the same criteria 
in the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate and the 
veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 9411.

Schedular rating

As the veteran is currently evaluated at the 50 percent 
level, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for a 70 
percent level or higher under 38 C.F.R. § 4.130.  If they do 
not, then a higher rating may not be awarded under this 
diagnostic code.  

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 70 
percent rating, but is not consistent with a 100 percent 
disability rating.  Many of the symptoms displayed by the 
veteran, as reflected in the medical findings of record, 
appear to be  no more than moderate in degree.  However, the 
veteran's GAF scores; his difficulty in retaining employment 
with findings attributing this to his PTSD; and the severe 
degree of certain symptomatology, such as impaired impulse 
control are all more suggestive of the service-connected 
PTSD being more severe than is reflected by the current 50 
percent rating.  It is thus the judgment of the Board that 
application of the schedular criteria to the veteran's 
symptoms more appropriately warrants a 70 percent rating, 
but that the evidence does not reflect total social or 
industrial impairment so as to warrant a 100 percent rating.  
See 38 C.F.R. § 4.7 (2001).

The Board's decision to increase the assigned disability 
rating to 70 percent is based on evidence demonstrating 
occupational and social impairment, with deficiencies in 
most areas, such as work, family relations, and mood, due 
primarily to impaired impulse control, especially as 
described in the August 2000 VA examination report, the 
January 1999 report of E.M.T., Ph.D. and by the veteran 
himself during the August 2002 hearing.

The veteran's occupational impairment is seen as serious to 
major based primarily on findings that he has owned and lost 
several businesses due to extreme difficulty in getting 
along with employees and customers  See, in particular, the 
January 1999 report of E.M.T, Ph.D.  The veteran was found 
to display frequent episodes of irritability and anger and 
to suffer severe vocational problems due to difficulty with 
concentration, daily anxiety and panic attacks, flashbacks, 
insomnia, overwhelming anger and sorrow, withdrawal, and 
depression.  The August 2000 VA examiner also found serious 
occupational problems attributable to PTSD.

In terms of social impairment, the Board notes that in the 
January 1999 findings of E.M.T., which attribute severe 
social problems to the same symptoms discussed above in the 
context of occupational problems.  In the August 2000 VA 
examination, the veteran reported that he spent most of his 
time reading alone, fishing or in the woods, and that he 
can't deal with people.  The examiner found serious social 
problems attributable to PTSD.

The veteran's GAF scores are consistent with a severe to 
major level of industrial and social impairment.  The 
veteran's lowest GAF score is 39, assigned in January 1999.  
He has also registered a score of 45, in the August 2000 VA 
examination.  He has scored a 50 in the October 1997 
evaluation of S.G., Ph.D., and has twice scored within the 
range of 50 to 60, in the June 1997 VA examination and in an 
April 1996 treatment report.  These scores reflect a range 
of impairment, with the lowest showing some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

Thus, even though all of the criteria for the assignment of 
a 70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD, 
being reflective of serious to major impairment in 
occupational and social functioning, is more serious than 
the "reduced reliability" contemplated by the 50 percent 
level, and more closely approximates "deficiencies in most 
areas" as contemplated by the 70 percent disability rating.  
To that extent, the appeal is granted.  

In the August 2001 Form 646 and during the videoconference 
hearing, the veteran's representative contended that his 
PTSD was severe and warranted a 100 percent rating.  After 
giving these contentions careful consideration, the Board 
finds that the evidence does not support a conclusion that 
the veteran has symptoms of total occupational and social 
impairment which would warrant the assignment of a 
100 percent disability rating.  The evidence does not show 
symptoms reflective of gross impairment in thought processes 
or communication; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
as well as on the medical evidence of record.  As to the 
former, the veteran himself does not appear to endorse 
symptoms of the overall severity required for a 100 percent 
rating.  Although he admits to some auditory and visual 
hallucinations, there has been no finding reflective of 
persistent delusions or hallucinations as required for a 100 
percent evaluation.  In the June 1997 VA examination and in 
the most recent August 2000 VA examination, he denied 
hallucinations or delusions.

The Board accepts that the veteran has shown a serious 
difficulty with anger and irritability.  His problems with 
anger control appear to be one of the primary reasons for 
his current lack of employment.  The veteran reported in the 
August 2000 VA examination that he has been charged with 
assault on multiple occasions and that he killed a dog in a 
fit of rage.  In a July 1996 treatment report, he reported 
involvement in fistfights.  However, the Board notes that 
there is still a distinction between the actions reported by 
the veteran and a showing that he presents a persistent 
danger of hurting himself or others.  The veteran stated 
that he does think of suicide on occasion, but he has 
constantly denied plans or intentions, and he has not 
reported homicidal ideation.  The Board refers to the 
findings of the June 1997 and August 2000 VA examinations.  
This evidence reflects that the veteran is able to maintain 
control actions in most situations, and his periods of 
physical violence appear to be the exception.  In the 
Board's view, the evidence more closely reflects impaired 
impulse control (such as unprovoked irritability with 
periods of violence) which consistent with a 70 percent 
rating, rather than demonstrating a persistent danger of 
hurting himself or others, which is indicative of a 100 
percent rating.

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 39 to 60, which as discussed above are generally 
consistent with serious to major impairment.  These GAF 
scores appear to be based on the veteran's reported 
symptomatology.  There have been assigned no lower GAF 
scores and there is no indication of behavior or impairment 
in functioning consistent with lower GAF scores.  Although 
the Board appreciates the concern and effort the veteran's 
representative has shown in pursuing this appeal, it places 
relatively little weight on his lay statements as evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience].

The Board has considered the findings and conclusions of the 
Social Security Administration (SSA) regarding the veteran's 
disabilities.  While the determination of the SSA is 
certainly probative evidence, SSA administrative decisions, 
including  factual conclusions, are not necessarily binding 
on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Pierce v. West, No. 97-7067 (Fed. Cir. Mar. 
16, 1998) (unpublished decision).  The operative law and 
regulations, including what manifestations are required to 
prove a disability claim are entirely different in the two 
administrative proceedings (VA and SSA).  For reasons 
expressed above, the Board believes that the evidence 
supports the assignment of a disability rating of 70 percent 
and no higher. 

In short, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period.

In this case, veteran was assigned a 10 percent disability 
rating for PTSD for the period between May 16, 1996 and 
January 18, 1999 and a 50 percent rating thereafter.  

The Board finds that the evidence prior to January 18, 1999 
is reflective of a 50 percent rating for PTSD, as 
demonstrating occupational and social impairment with 
reduced reliability and productivity.  In support of its 
conclusion, the Board  notes that the veteran's GAF scores 
during this period, ranging from 50 to 60, reflect moderate 
to serious social and industrial impairment.  See 38 C.F.R. 
§ 4.130; [see also Carpenter at 243 (veteran was rated at 50 
percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV)].  

In addition, prior to January 18, 1999 there was no evidence 
of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; or neglect of personal 
appearance and hygiene.  There was no current suicidal plan 
or intention.  Although the veteran described periods of 
panic, there is no evidence that he suffered near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  The veteran 
clearly showed difficulty in establishing and maintaining 
effective relationships during this period, but it does not 
appear that he had an "inability" to do so.  It is notable 
that he had been able to maintain his marriage since 1969, 
even through this period, although with noted difficulties.   
Although the veteran displayed impaired impulse control 
(such as unprovoked irritability with periods of violence) 
during this period, and difficulty in adapting to stressful 
circumstances (including work or a worklike setting), 
reflective of a 70 percent level, the Board finds that when 
all factors, including the rating criteria and the veteran's 
GAF scores are considered, the veteran's overall level of 
disability prior to January 18, 1999 appears to most closely 
approximate the 50 percent level.  

The Board therefore does not find evidence reflective of a 
higher 70 percent evaluation prior to the January 18, 1999 
report of E.M.T., Ph.D. which included lower GAF scores than 
previously reported and other findings of more significant 
psychiatric pathology, discussed above.  

The Board also notes that there appears to have been none of 
the symptoms which would allow for the assignment of a 100 
percent or higher disability rating at any time during the 
period of time here under consideration.  Based on the 
record, the Board finds that a 50 percent disability rating 
is warranted prior to January 18, 1999 and a 70 percent 
rating is warranted thereafter. 

Extraschedular rating

In the November 1999 rating decision, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service connected PTSD.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2001).  See VAOPGCPREC 
6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
3.321(b)(1) (2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As described in detail above, interference with employment 
is contemplated by the schedular rating assigned, and the 
Board has found a 70 percent rating reflective of the 
veteran's current level of occupational impairment.  Indeed, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  See also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
 
There is no evidence of any hospitalization for PTSD.  Nor 
is there evidence of an unusual or extraordinary clinical 
picture.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected PTSD does 
not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(2001).  Accordingly, an extraschedular evaluation is not 
warranted.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence is consistent with a 
50 percent rating for PTSD for the period prior to January 
18, 1999 and 70 percent for the period beginning January 18, 
1999, but that the preponderance of the evidence is against 
higher ratings for those periods.  To the extent stated, the 
benefit sought on appeal is granted.


ORDER

Service connection for a skin disorder is denied.

Service connection for residuals of shrapnel wounds to the 
back, right hand and legs is denied.

For the period from may 16, 1996 to January 18, 1999, 
entitlement to an increased evaluation of 50 percent for 
PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.  For the 
period beginning January 18, 1999, entitlement to an 
increased evaluation of 70 percent for PTSD is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

